 

oO, BOX 9500 WILKES- -BARRE, PA 18773-9500

IN

CRPROGOS~202008 OOOIS719 0049620101 L7 1/2 ONG000,3813141 20245-20348.

‘DEEL SHISHIDO

31707 W.. LAKE KETCHU.
M.ROAD
STANWOOD WA 98292. 9709

 

Stalémént.Date

  

piling Period
07/11/20 to 08/10/20

verreae:

   

Wel Ve Cr ated an
: easy: -to-read. guide

 

 

 

 

 

 

  

_ Navient, com/StatementGuide

 

 

_ Due, + Unpald Fees): .

 

FE ee ee ae gn

Detach along perforation and raluin wih Vi al
Account Number

 

 

  

Total 1 Payment D Due

ea eebeeeeaasner

#8 50 0:1 8

 

checks payable {o Naviant.

Navient
PO BOX.9533
WILKES- BARRE, PA 18773-9533

Please visit Navient:com to ‘Up

‘to help you Past Due Amount (Pay Now)
understand your . Pay Past Due Amount By
Account Suminary 08/22/20 to avold Late Fee of
and other important Current Amotint Due
information found in Current Amount Due Date
‘your statement. - Pay Current Amount Diie.
: — (+ any Past Due. Amount by
09/22/20: to.avoid-addltional’
chat . .
Check itout today! ‘Unpald:Fees :

" Tétat Payment Due (Past Due .
- Amotint+ Current Amount.

tote pare Page teen ete cana

Navient.com
Convenience with a click

Enroll ih Auto Pay

View Loah Information

View Payment History

View Frequently Asked Questions
Make a One-Time Payment

oe 8 © @ ©

You have $150,181 due-09/07/20.

   
 
   
 
  
  
 
  
  
  
   

 

 

 

 

 

 

  
  

 
 

 

1

 

la ot +

   

 
 

 

(0. & Currency only - Do:not send cash)

- Ghanged your address or phoid:Aumber?
daté your information,

Any, ies -

 

POSS. ’ SYSTEM § 0001

Case 15-15924-MLB Doc 70- 8 Filed 11/29/20 Ent

 
 
Loan Information as of 08/40/ 0.

 

   

 

 

 

 

 

   

4-09 Total
BTU Tt 4,689.28 6,037.90
sesettersenens weteediGh SESE Folsstsessees sesseei seeepennevecseni sidsteetve saepeesnyereesssneee
24.03 98,08
0,00 a,00
2,732.29 1,868,96 6,982.02
te ue
5,83,00 22,374.00
0.00 0,00°
T8TY 24,297.68 116,421.08
7,884.42 4,310.38 16,467.09
4;207.65 16,421;98-
12.83. 48.44:
‘0,00 aco

  

 

  

 

   

 

 

ddrmorna.

  
  

"0.80

diva

 

O49 See kepene dan,

coro0/08

      
 
 

0,00

 
    
 
 

vod
9.00 0.00 |
0.00 9.00.
0.00 d.00

 
    
 

  

NATE OPE e ea anee:

 

 
 

stasrenreaucaney Oye edtapaseenesstieed

 
 
 

0,00-

 
 
  
 

 

 

   

 

  
  
  

   

09708108

PLUSLOAN

 

 

 

0.00
‘0.00 0,00
0.00 ‘ 0.00
Loan Details -
: Total

180.48

geenanseasabanerad

 
  

seeuneadenterees.

  

 

 

 

iterest Continues to-accrue on a

is statement to learn how to red

he Billig Period Summary:section reflects ail
nent Effective Date is tha d

 

irlod; the Last Payine \
ment affective dates, log in to

Case 15-1

 

 

 

 

ny loan(s) until the Joan has beén- paid-in full, including ldahs.in a pald ahead status,
lice the total cost of your loan(s) by making: payments on paid ahead loans.

Follow the’ PAYMENTS section of

f you made more'than.one payment during your billing

payments recéived'during your billing period.. ry
Payment was credited to your account, To see your fulltransaction history and.ail

ate the: most: recént

your account at Navient.com.. :

Account number: mEaNGO+~1

5924-MLB Doc 70-8 Filed 11/29/20 Ent. 11/29/20 18:36:39 Pg. 2 of 2

 
